Citation Nr: 0523677	
Decision Date: 08/29/05    Archive Date: 09/09/05

DOCKET NO.  99-08 778A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation of lumbosacral strain 
with degenerative changes (low back disability), currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1993 to November 
1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 decision by the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Waco, 
Texas.  

The veteran testified at a hearing before the undersigned 
Acting Veterans Law Judge in May 2005.


FINDINGS OF FACT

1.  The veteran's service-connected low back disability has 
likely resulted in severe overall limitation of lumbar spine 
motion and related functional loss, as well as intervertebral 
disc syndrome of the lumbar spine manifested by severe 
intervertebral disc syndrome, characterized by recurrent 
attacks with intermittent relief; however, the preponderance 
of the evidence is against a finding that the veteran has 
pronounced intervertebral disc disease with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, and other 
neurological findings appropriate to the site of the diseased 
disc, and little intermittent relief.

2.  Since September 23, 2002, the preponderance of the 
medical evidence shows that the veteran's low back disability 
was neither productive of incapacitating episodes averaging a 
total duration of at least six weeks annually; ankylosis of 
the lumbosacral spine; nor unfavorable ankylosis of the 
entire thoracolumbar spine.

3.  Since September 26, 2003, the medical evidence shows that 
the veteran's low back disability was manifested by no worse 
than forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; a combined range 
of motion of the thoracolumbar spine not greater than 120 
degrees; or muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis; 
additionally, the preponderance of the medical evidence shows 
his forward flexion of the thoracolumbar spine was not 
limited to 30 degrees or less, or that he has favorable 
ankylosis of the entire thoracolumbar spine.


CONCLUSION OF LAW

The criteria for a 40 percent evaluation, and no more, for 
low back disability, have been met.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5235-5243, 5285, 5286, 
5292, 5293, 5295 (2001, 2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R. § 3.159, amended VA's duties to notify and 
to assist a claimant in developing the information and 
evidence necessary to substantiate a claim.  

Duty to Notify 

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will seek to obtain on the veteran's behalf and which 
information and evidence the claimant is expected to provide.  
Under 38 C.F.R. § 3.159, VA must request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.

In Pelegrini v. Principi, 18 Vet.App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO on a claim for VA benefits.    

The RO notified the veteran of the VCAA by letter in April 
2001 and November 2005, which followed the July 1998 
adjudication of the claim.  The VCAA notice included the type 
of evidence needed to substantiate the claim of increased 
rating of lumbosacral strain with degenerative changes, 
namely: evidence that the condition worsened.  The veteran 
was also informed that VA would obtain VA records and records 
of other Federal agencies and that he could submit private 
medical records or with his authorization VA would obtain 
private medical records on his behalf.  The RO requested that 
the veteran submit any evidence in his possession that 
pertained to the claim.  The veteran was given 60 days to 
respond. 

Regarding the timing of the notice, since the VCAA notice 
came after the initial adjudication of the claim, it did not 
comply with the requirement that the notice must precede the 
adjudication.  The action of the RO described above, however, 
cured the error in the timing of the notice because the 
veteran had a meaningful opportunity to participate 
effectively in the processing of his claim and he had the 
opportunity to submit additional argument and evidence.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005). 

As for content of the VCAA notice, it substantially complies 
with the specificity requirements of Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (identifying evidence to substantiate 
a claim and the relative duties of VA and the claimant to 
obtain evidence), see Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice), 
and Pelegrini (requesting that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim, 38 C.F.R. § 3.159). 

As for deciding the claim before the expiration of the one-
year period to submit evidence, 38 U.S.C.A. § 5103(b)(3) 
(West 2002 and Supp. 2004) authorizes VA to make a decision 
on the claim before the expiration of the one-year period 
provided a claimant to respond to VA's request for 
information or evidence, superseding the decision of the 
United States Court of Appeals for the Federal Circuit in 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), invalidating a 
regulatory provision, implementing the VCAA, that required a 
response to VCAA, as here, in less than the statutory on-year 
period.

For these reasons, the veteran was not prejudiced by the 
delay in providing the VCAA content-complying notice because 
the delay did not affect the essential fairness of the 
adjudication, and no further action is needed to ensure 
compliance with the duty to notify under the VCAA.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim, to include affording him formal VA 
examinations in April 1998, May 2001, and January 2004 to 
determine that nature, extent, severity and manifestations of 
his low back disability.  Further, because the veteran has 
not identified any other evidence and as there is otherwise 
no additional evidence to obtain, the Board concludes that 
the duty-to-assist provisions of the VCAA have been complied 
with.  
 
Factual Background

In a May 1997 rating decision, the RO granted service 
connection for lumbosacral strain with degenerative changes 
and assigned a 10 percent evaluation under former Diagnostic 
Code 5295, effective December 2, 1996.  

A January 1997 private medical report indicates that a spinal 
cord stimulator was implanted in the veteran's back for his 
chronic intractable pain and reflex sympathetic dystrophy of 
the right lower extremity.  

A July 1997 private medical report indicates that the veteran 
was involved in a motor vehicle accident.  He had pain in his 
low back.  On examination, there was a moderate amount of 
lumbar paraspinous muscle tenderness.  The impression was 
lumbosacral strain with possible slight change in location of 
his spinal cord stimulator lead.  

In April 1998, the veteran was provided with a formal VA 
examination.  The veteran complained of low back pain that 
would get worse with walking.  It was noted that the veteran 
had a spinal electrode stimulator implanted on the left side 
of his back in January 1997.  On examination, there was 
tenderness in the low back.  There was an increase in low 
back pain at 60 degrees, flexion was to 40 degrees, extension 
was to 10 degrees, and lateral bending was to 20 degrees.  X-
ray of the lumbar spine showed very mild curvature of the 
mid-lumbar spine with convexity to the right, with an 
electrode wire in the lower thoracic neural canal and an 
electrode generator over the left lateral abdomen, and normal 
disc spaces.  The diagnosis was chronic low back pain with no 
evidence of degenerative joint disease at this time.  

A March 1999 private medical report indicates that the 
veteran had surgery for removal of the spinal stimulator 
electrode percutaneous array, and removal of the implanted 
spinal neural stimulator post generator.  

At the May 1999 local hearing, the veteran and his spouse 
testified that a spinal cord stimulator was installed in his 
back in January 1997, and was taken out in March 1999 because 
of malfunction.  The veteran stated that he did not sleep on 
a special board or mattress.  He added that he had problems 
dressing and trouble putting his shoes on.

A May 1999 VA outpatient record indicates that the veteran 
complained of back pain.  On examination, sensory was grossly 
intact bilaterally, motor was limited secondary to knee 
injuries, and there was positive straight leg raise.  The 
impression was low back pain.

A June 1999 VA MRI report indicates that the vertebral bodies 
were within normal limits in marrow signal intensity and 
configuration.  There were mild disk bulges at L3-4 and L4-5.  
There was no spinal or foraminal stenosis at either level.  
There was decreased signal intensity at the L5-S1 disk, 
compatible with degenerative change.  A small central disk 
herniation (protrusion) was seen at the L5-S1 level with mild 
mass effect upon the thecal sac.  There was narrowing of the 
left neural foramen.  No masses or signal abnormalities were 
seen at the conus medullaris.  The impression was L3-4 and 
L4-5 disk bulges, and small central disk, herniation at L5-S1 
with narrowing of the left neural foramen.  

An August 2000 private MRI report indicates that the 
veteran's cervical spine was within normal limits.  No focal 
disc margin abnormality was seen.  MRI of the lumbar spine 
showed developmentally small canal but no true stenosis, mild 
facet degenerative change at the L4-5 level, and the L5-S1 
disc level showed a focal left-sided grade-1 disc protrusion 
into the left foramen with moderate right foraminal stenosis.

A November 2000 private medical report indicates that the 
veteran was seen for his back pain.  On examination, there 
was 35 degrees flexion at the hip, and 10 degrees of 
extension.  There was low back pain on lateral movement to 
the left and right.  He had mild to moderate pain on 
palpation in the low back.  There were no pathological 
reflexes.  Phalen's and Tinel's signs were negative 
bilaterally.  Femoral stretch and straight leg raising tests 
were both negative.  There were no gross sensory deficits, 
muscle strength testing was normal and symmetric, and there 
were no pathological reflexes.  Gait was normal.  The 
impression was internal disc disruption, L5-S1 secondary to 
motor vehicle accident in February 2000, a mid-thoracic pain 
that has not been completely worked up.  The physician 
recommended a lone-level posterior lumbar interbody fusion 
with intradiscal fusion devices and pedical screw fixation.  

A November 2000 private report indicates that the veteran 
underwent a provocative lumbar discography at L3-4, L4-5, and 
L5-S1, and regional lumbar anesthesia.  The L3-4 and L4-5 
levels were normal, and the L5-S1 level demonstrated a 
posterior fissure and produced typical pain.

A December 2000 private hospital discharge summary indicates 
that the veteran was found to have internal disk disruption 
syndrome by discography.  A posterior lumbar interbody fusion 
of the lumbar spine was performed.  A post-procedure X-ray 
demonstrated interbody fusion with posterior stabilization 
noted at L5-S1 without complicating features.  

The May 2001 VA examination indicates that in December 2000 
the veteran had an L5-S1 fusion.  The veteran reported that 
since the procedure, his back pain was worse.  On 
examination, the veteran walked slowly and used a cane.  He 
had a 15-cm full lumbar scar that was well-healed and a 4-cm 
upper lateral lumbar scar from the placement of the 
stimulator.  He had essentially no motion in his back.  He 
could not stand on his toes and heels to walk.  He had 2+ 
reflexes in the right knee and ankle, and had 1+ in the left 
knee and 2+ in the ankle.  He had decreased sensation over 
the dorsum of both feet.  He had weak extensor hallucis 
longus strength.  He could not elevate his legs without pain.  
There was no heat or perspiration on his legs.  The 
impression was lumbar disk, L5-S1; post lumbar diskectomy and 
fusion; chronic pain; severe chronic pain syndrome.  The 
examiner opined that "his original pain was service 
connected.  Then his work-comp injury from the truck accident 
aggravated his service connected injury.  It would be the 
examiner's opinion that there were symptoms attributable to 
both service connection and work-comp injury."

An October 2003 VA outpatient record indicate that an open 
MRI showed upper four lumbar levels negative, and at L5-S1 
there was a prior posterior lumbar interbody fusion.  No 
spinal stenosis or foraminal stenosis was present.  Enhancing 
fibrosis was seen dorsally and laterally.  There was also a 
small amount of right anterior epidural fibrosis that might 
partially involve the exiting right L5 root.  The assessment 
was chronic low back pain, failed back surgery; present MRI 
did not show spinal stenosis or foraminal stenosis, but 
epidural fibrosis on the right L5 root.  

The January 2004 VA examination report indicates that the 
veteran's file was reviewed by the examiner.  The onset of 
the veteran's low back pain was in 1993, and symptoms were 
localized to the low back area.  He had constant pain, mostly 
dull pain during flare-ups, but also sharp pain.  The pain 
was 6/10 to 8/10 and constant every day.  His symptoms were 
worsened by sudden movement, stressful activities, cold 
weather, and relieved by pain medication, a TENs unit, warm 
weather, and a heating pad.  There was limitation with 
movement, walking, standing, and bending.  There was no bowel 
or bladder incontinence, there was numbness or tingling in 
the right side occasionally, and no erectile dysfunction of 
significant degree.  The veteran reported using a back brace 
at times.  He could walk 50 yards.  He had no unsteadiness or 
falls.  He reported repeated back surgery and L-5 
laminectomy.  The veteran reported that his back condition 
had a severe impact on his mobility and activities of daily 
living.  

On examination, the neck was unremarkable for symptoms, with 
no painful movement, no muscle spasms or tenderness, and no 
other abnormalities.  In the thoracolumbar spine, there was 
forward flexion 0 to 40 degrees, with pain from 40 to 50 
degrees; extension 0 to 10 degrees, with pain from 10 to 20 
degrees; left lateral flexion 0 to 30 degrees; right lateral 
flexion 0 to 30 degrees, with pain from 20 to 30 degrees; 
left lateral rotation 0 to 30 degrees; and right lateral 
rotation 0 to 20 degrees, with some discomfort from 20 to 30 
degrees.  The veteran had additional limitation with movement 
of walking and standing due to pain.  Gait was normal, 
although slow.  Sensory examination was normal.  Motor 
examination was normal.  Reflexes were normal at 2+ 
bilaterally, was normal plantars.  There was slight laxity of 
the rectal sphincter tone.  Lasegue's sign was 0 to 30 
degrees bilaterally.  No vertebral fractures were reported.  
The lumbar spine X-ray from July 2003 showed a laminectomy of 
L-5 and radiopaque disc material overlying between L5-S1 from 
previous surgery with residuals from post-op.  Recent MRI 
failed to reveal spinal stenosis or foraminal stenosis, but 
there was evidence of fibrosis around L-5 on the right side.  
The diagnosis was remote low back injury due to fall, with 
chronic low back pain status post L-5 laminectomy, with 
failed back surgery, and chronic low back pain with 
residuals.  

An addendum to the January 2004 VA examination indicates that 
the veteran sustained a post-service civilian injury in 1996, 
and another in 2000.  The veteran had a neurostimulator 
inserted in January 1997, and then removed in March 1999 
because of malfunction of the neurostimulator.  He was 
diagnosed with reflex sympathetic dystrophy in both knees.  
The veteran was evaluated in 1999 by the orthopedic pain 
clinic and neurology.  He had chronic low back pain and 
required surgical intervention following a trailer accident, 
and injuring his back as a civilian employee, and required 
disc repair for nerve compression.  The examiner stated that, 
in her opinion, that the veteran's current back condition and 
symptoms were more likely a result of his civilian job-
related injury due to accident with subsequent surgical 
intervention; however, his service-connected low back injury 
as likely as not contributed to an increased low back injury 
that the veteran sustained after the service.  

A May 2004 VA consultation note reflects that an October 2003 
private MRI of the lumbar spine was reviewed.  It was noted 
that overall bone alignment of the lumbosacral spine remained 
within normal limits.  There was no unusual scar formation in 
the lumbosacral spinal canal.  There was no evidence of disk 
herniation, disk bulging, or spinal stenosis in the 
lumbosacral spine.  Neither was there any indication of 
osteomyelitis.  The impression was post-surgical changes due 
to prior bilateral laminectomies and a prosthetic disk 
implant in L5-S1 level.  No other abnormalities were seen.  

At the May 2005 Board hearing, the veteran testified in 
pertinent part that he injured his back twice while in the 
military.  Since then he has had constant pain and he had two 
back surgeries.  He reported having numbness in the right 
side of his back, and that he would easily lose his balance.  
The veteran stated that he had difficulty bending, and 
sometimes needed help putting on his shoes.  His back pain 
made it difficult to run, work out, travel, and play with his 
kids.  He stated that he had numbness radiating down his 
right side.  The veteran further testified that his pain was 
constant and described the numbness as sporadic.  He also had 
muscle spasms.  He stated that his condition was about the 
same since his last VA examination in January 2004, although 
he had some more spasms.  He estimated that he had muscle 
spasms two to three times a week.  

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  The veteran's entire history is reviewed 
when making disability evaluations.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  
However, the current level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Further, when evaluating joint disabilities rated on the 
basis of limitation of motion, VA may consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  

In addition, the assignment of a particular diagnostic code 
is "completely dependent on the facts of a particular 
case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  
One diagnostic code may be more appropriate than another 
based on such factors as the veteran's relevant medical 
history, his current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  

The veteran's claim for an increased rating was filed at the 
RO on February 27, 1998.  The Board observes that, during the 
course of this appeal, effective September 23, 2002, VA 
revised the criteria for evaluating spinal disorders under 
Diagnostic Code 5293, intervertebral disc syndrome.  67 Fed. 
Reg. 54,345-54,349 (2002).  VA again revised the criteria for 
evaluating spine disorders, effective September 26, 2003.  
See 68 Fed. Reg. 51,454-51,458 (2003).  

In this regard, the Board notes that VA's General Counsel has 
held that where a law or regulation changes during the 
pendency of a claim for a higher rating, the Board must first 
determine whether the revised version is more favorable to 
the veteran.  In so doing, it may be necessary for the Board 
to apply both the old and new versions of the regulation.  If 
the revised version of the regulation is more favorable, the 
retroactive reach of that regulation under 38 U.S.C.A. 
§ 5110(g) (West 2002) can be no earlier than the effective 
date of that change.  The Board must apply both the former 
and the revised versions of the regulation for the period 
prior and subsequent to the regulatory change, but an 
effective date based on the revised criteria may be no 
earlier than the date of the change.  As such, VA must 
consider the claim pursuant to the former and revised 
regulations during the course of this appeal.  See VAOPGCPREC 
3-2000, 65 Fed. Reg. 33,422 (2000); DeSousa v. Gober, 10 Vet. 
App. 461, 467 (1997).  

The General Counsel of VA has recently clarified that 
pursuant to precedent from the United States Supreme Court 
and the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), when a new statute is enacted or a 
new regulation is issued while a claim is pending, VA must 
first determine whether the statute or regulation identifies 
the types of claims to which it applies.  If the statute or 
regulation is silent, VA must determine whether applying the 
new provision to claims that were pending when it took effect 
would produce genuinely retroactive effects.  If applying the 
new provision would produce such retroactive effects, VA 
ordinarily should not apply the new provision to the claim.  
If applying the new provision would not produce retroactive 
effects, VA ordinarily must apply the new provision.  See 
VAOPGCPREC 7-2003, 69 Fed. Reg. 25,179 (2004).

The veteran's low back disability has been rated as 20 
percent disabling since February 27, 1998.  In confirming and 
continuing that evaluation during the course of this lengthy 
appeal, the RO has considered both the former and the revised 
criteria set forth in former Diagnostic Codes 5292, 5293 and 
5295, as well as revised Diagnostic Codes 5235 through 5243.  
In doing so, the RO acknowledged that the veteran had 
degenerative disc disease of the low back and that this 
condition was part of the service-connected low back 
disability.

Former Diagnostic Code 5295 provided that a 20 percent 
evaluation required muscle spasm on extreme forward bending 
and loss of lateral spine motion, and a maximum evaluation of 
40 percent was warranted when the disability was productive 
of severe lumbosacral strain manifested by listing of the 
whole spine to the opposite side, a positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint space or some of the 
above with abnormal mobility on forced motion.  

Further, former Diagnostic Code 5292 provided that a 20 
percent rating required that the veteran had moderate 
limitation of motion of the lumbar spine; a maximum 40 
percent evaluation required severe limitation of motion.  

The veteran's low back disability could also be evaluated 
under former Diagnostic Code 5293, which provided that a 20 
percent evaluation required moderate intervertebral disc 
syndrome, with recurring attacks.  A 40 percent evaluation 
contemplated severe intervertebral disc syndrome, 
characterized by recurrent attacks with intermittent relief.  
Finally, a maximum evaluation of 60 percent evaluation 
required pronounced intervertebral disc syndrome, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and little intermittent relief.

Under an amendment to the rating schedule effective on 
September 23, 2002, the rating formula for evaluating 
intervertebral disc syndrome was changed.  Under Diagnostic 
Code 5293, as amended, intervertebral disc syndrome 
(preoperatively or postoperatively) is evaluated either on 
the total duration of incapacitating episodes over the past 
twelve months, or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluation of all other 
disabilities, whichever method results in the higher 
evaluation.  The revised criteria provide that a 20 percent 
rating is warranted for incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
per year.  A 40 percent rating requires that the disability 
be productive of incapacitating episodes having a total 
duration of at least four but less than six weeks per year.  
Finally, a maximum 60 percent rating is available when the 
condition is manifested by incapacitating episodes having a 
total duration of at least six weeks but less than twelve 
weeks per year.

For purposes of evaluations under revised Diagnostic Code 
5293 (now 5243, see below), an incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurologic manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly or nearly so.  See 67 
Fed. Reg. 54,345, 54,349 and Note (1) (codified at 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 and Note (1) (2003)).  

As noted above, effective September 26, 2003, VA again 
revised the criteria for rating spinal disorders.  These 
revisions consist of a new rating formula encompassing such 
disabling symptoms as pain, ankylosis, limitation of motion, 
muscle spasm, and tenderness.  These changes are listed under 
Diagnostic Codes 5235-5243, with Diagnostic Code 5243 now 
embodying the recently revised provisions of the former 
Diagnostic Code 5293 (for intervertebral disc syndrome).  

Under these revisions, a 10 percent evaluation is warranted 
for forward flexion of the thoracolumbar spine, i.e., the 
combined limitation of motion of the thoracic spine and the 
lumbosacral strain, which is greater than 60 degrees but not 
greater than 85 degrees; combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; muscle spasm, guarding, or localized 
tenderness not resulting in an abnormal gait or abnormal 
spinal contour; or a vertebral body fracture with loss of 50 
percent or more of the height.  A 20 percent evaluation is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; a 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent evaluation is in order for forward 
flexion of the thoracolumbar spine of 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent evaluation may be assigned in cases of unfavorable 
ankylosis of the entire thoracolumbar spine.

Under these revisions, the "combined range of motion" 
refers to the sum of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  
Associated objective neurological abnormalities (e.g., 
bladder and bowel impairment) are to evaluated separately.  
The code section for intervertebral disc syndrome is now 
5243.

Following a careful review of the veteran's statements and 
the medical findings and conclusions, and resolving all 
reasonable doubt in the veteran's favor, the Board finds that 
the veteran's low back disability warrants a 40 percent 
evaluation based on the criteria set forth in former 
Diagnostic Codes 5292 and 5293 for severe limitation of 
motion of the lumbar spine as well as severe intervertebral 
disc syndrome of the low back with intermittent relief.  The 
Board concludes, however, that an evaluation in excess of 40 
percent is not warranted under the former regulations, and 
that the preponderance of the evidence is likewise against 
his entitlement to a higher rating under the revised 
criteria.

Clearly, the medical evidence, both lay and clinical, 
demonstrates that the veteran has severe limitation of motion 
of the lumbar spine, especially when the DeLuca factors are 
considered.  Indeed, the January 2004 VA examination report 
shows that his forward flexion was limited to 40 degrees and 
extension to 10 degrees.  In addition, given the medical 
evidence dated since the late 1990s showing that the 
veteran's low back disability has been manifested by disc 
pathology, including muscle spasm, and since the May 2001 and 
January 2004 VA examiners agreed that his disc pathology is 
part of his service-connected disability, a 40 percent rating 
is also warranted under former Diagnostic Code 5293.  In this 
regard, the Board points out that under the law, VA must thus 
consider the veteran's disc pathology as due to the service-
connected disability in adjudicating this claim.  See 
Mittleider v. West, 11 Vet. App. 181 (1998); 38 C.F.R. 
§ 3.102.

In light of this determination, the Board notes that the VA 
General Counsel has held that the provisions of 38 C.F.R. §§ 
4.40 and 4.45 are for consideration in deciding whether the 
veteran is entitled to a 60 percent evaluation under former 
Diagnostic Code 5293.  See VAOPGCPREC 36-97, 63 Fed. Reg. 
31,262 (1998).  In that opinion, the General Counsel of VA 
concluded that when a veteran has received less than the 
maximum evaluation based upon symptomatology that includes 
limitation of motion, consideration must be given to the 
extent of the disability under 38 C.F.R. §§ 4.40 and 4.45, 
even though the rating corresponds to the maximum rating 
under another diagnostic code pertaining to limitation of 
motion, i.e., Diagnostic Code 5292.  Id.

Here, even considering the effects of pain on movement of the 
back, because the preponderance of the evidence is against a 
finding that the condition was productive of pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm and absent ankle jerk, the 
preponderance of the evidence is against entitlement to an 
evaluation in excess of 40 percent rating under former 
Diagnostic Code 5293.  In this regard, the Board observes 
that the January 2004 VA examination report reflects that the 
veteran did not have muscle spasm.

In reaching this latter conclusion, the Board observes that 
the veteran has been granted entitlement to separate 30 and 
10 percent evaluations for neurological conditions affecting 
his right and left knee, respectively.

Considering the veteran's low back disability under the 
criteria that became effective September 26, 2003, an 
evaluation in excess of 40 percent is not appropriate since 
the evidence does not show unfavorable ankylosis of the 
entire thoracolumbar spine.  38 C.F.R. §§ 4.71a, Diagnostic 
Codes 5235 to 5243 (2004).  Specifically, while the record 
shows that the veteran's range of lumbar spine motion is 
restricted, and that he experiences additional restriction 
from pain, he clearly retains a level of lumbar motion even 
when any functional loss due to pain is considered.  In the 
absence of ankylosis of any portion of the spine, an 
evaluation in excess of 40 percent under the new criteria is 
not warranted.

Additionally, the medical evidence also does not show that 
veteran's low back disability has not been shown to be 
productive of any bowel or bladder impairment in order to 
warrant a separate rating.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 to 5243, Note (1) (2004).  During the January 2004 
VA examination, the sensory and motor examination were 
normal, and no findings of neurological deficits were made.  

Further, there is no evidence showing that he suffers from 
incapacitating episodes having a total duration of at least 
six weeks but less than twelve weeks per year, and indeed, 
the Board points out, he does not claim otherwise.

As a final point, the Board notes that the record does not 
establish that either the former or the revised schedular 
criteria are inadequate to evaluate the disability, so as to 
warrant assignment of an evaluation higher than 40 percent on 
an extra-schedular basis.  In this regard, the Board notes 
that there is no showing that the disability under 
consideration has resulted in marked interference with 
employment.  In addition, there is no showing that veteran's 
chronic lumbosacral strain has necessitated frequent periods 
of hospitalization, or that the disability has otherwise 
rendered impractical the application of the regular schedular 
standards.  In the absence of evidence such factors, the 
Board finds that the criteria for submission for assignment 
of assignment of an extra-schedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A 40 percent rating for lumbosacral strain with degenerative 
changes is granted, subject to the controlling regulations 
governing the payment of monetary benefits.



	                        
____________________________________________
STEVEN D. REISS
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


